

	

		III 

		109th CONGRESS

		1st Session

		S. CON. RES. 22

		IN THE SENATE OF THE UNITED STATES

		

			March 17, 2005

			Mr. Sununu (for himself

			 and Mr. Gregg) submitted the following

			 concurrent resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		CONCURRENT RESOLUTION

		Congratulating Bode Miller for winning the

		  2004–2005 World Cup overall title in Alpine skiing.

	

	

		

			Whereas on March 12, 2005,

			 Bode Miller became the first United States skier in 22 years to win the Alpine

			 skiing World Cup overall title;

		

			Whereas on the previous day

			 Bode Miller won the World Cup super G title for the 2004–2005 season when he

			 tied teammate Daron Rahlves for first place in the final super G race of the

			 season;

		

			Whereas Bode Miller won gold

			 medals in the downhill and super G at the 2005 World Alpine Ski Championships

			 in Bormio, Italy;

		

			Whereas in the 2004–2005

			 season Bode Miller accomplished what only two other men have done in the

			 history of the Alpine skiing World Cup by leading the overall standings from

			 the season's start to finish;

		

			Whereas Bode Miller finished

			 the 2004–2005 World Cup season with seven victories and became only the second

			 athlete to win in all four disciplines (slalom, giant slalom, super G, and

			 downhill) in a single season;

		

			Whereas Bode Miller was

			 raised in Easton, New Hampshire, began skiing at age 3 at nearby Cannon

			 Mountain, and began competing at age 11;

		

			Whereas in 1990 Bode Miller

			 became a competitive ski racer at Carrabassett Valley Academy in Maine at age

			 13 and debuted in World Cup competition in 1998, finishing 11th in his first

			 race;

		

			Whereas Bode Miller has skied

			 in every World Cup race over the last three seasons;

		

			Whereas Bode Miller's career

			 accomplishments include the 2003–2004 World Cup giant slalom title, six World

			 Cup victories in 2004, two gold medals and a silver medal at the 2003 World

			 Alpine Ski Championships, two Olympic silver medals, and six U.S. National

			 Championships gold medals; and

		

			Whereas Bode Miller's

			 2004–2005 championship season helped the entire U.S. Ski Team complete its most

			 successful season ever by finishing second in the final 2005 Nations Cup

			 standings: Now, therefore, be it

		

	

		

			That the Congress—

			

				(1)

				congratulates Bode Miller for

			 winning the 2004–2005 World Cup overall title in Alpine skiing and establishing

			 himself as the top alpine skier in the world; and

			

				(2)

				directs the Secretary of the

			 Senate to make available an enrolled copy of this resolution to Bode

			 Miller.

			

